DETAILED ACTION
Claims 1-4 were rejected in the Office Action mailed August 6, 2020.
Applicants filed a response and amended claim 1 on October 27, 2020.
Claims 1-4 are pending.
Claims 1-4 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/480,785 (reference the copending application is obvious over the presently claimed invention. 
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.020% or less and 0.020% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.040% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a specific threshold stress intensity factor of the hot-rolled ferritic stainless steel, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 9-16 are drawn to a method for manufacturing a hot-rolled ferritic stainless steel, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the hot- .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/307,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention. 
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.030% or less and 0.030% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.060% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes Cr-containing fine particles at the steel sheet surface, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that 
Additionally, while the copending claims 5, 6 and 11-16 are drawn to production methods for a stainless steel sheet for fuel cell separators, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the production method for a stainless steel sheet for fuel cell separators produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/307,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.030% or less and 0.030% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.060% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes fine precipitates containing Cr and Ti at the steel sheet surface, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 5, 6 and 11-16 are drawn to a production method for a stainless steel sheet for fuel cell separators, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the production method for a stainless steel sheet for fuel cell separators produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/331,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.15% or less and 0.5% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.65% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes the clad welded pipe or tube, in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 15-20 are drawn to a method of producing a clad welded pipe or tube, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of producing a clad welded pipe or tube produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/179616 (hereinafter “Nakamura”).
It is noted that when utilizing WO2013/179616, the disclosures of the reference are based on US 2015/0139851 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO2013/179616 are found in US2015/0139851 A1.
The Examiner refers to WO 2013/179616 and US 2015/0139851 that were included with the IDS filed 17 June 2019.

Regarding claim 1, Nakamura teaches the composition for a ferritic stainless steel, in mass% (Nakamura, [0024-0047] and [0055-0058]):
Element
Present Invention
Nakamura
Overlap
C
0-0.010
0-0.020
Preferred: 0.004-0.008

Si
0-1.0
0-1.0
Preferred: 0.3-0.6

Mn
0-1.0
0-1.0
Preferred: 0.2-0.6

P
0-0.04
0-0.04
Preferred: 0-0.030

S
0-0.03
0-0.03
Preferred: 0-0.003

Cr
17.0-18.5
16.0-20.0
Preferred: 17.0-19.0

N
0-0.015
0-0.020
Preferred: 0-0.012

Nb
0.40-0.80
0.30-0.80
Preferred: 0.40-0.60

Ti
0.17-0.40
4×(C%+N%) to 0.50
Preferred: 0.10-0.25

Al
0-0.20
0-0.20
Preferred: 0.02-0.06

Ni
0.05-0.40
0.05-0.40
Preferred: 0.20-0.30

Co
0.01-0.30
0.01-0.30
Preferred: 0.03-0.10

Mo
0.02-0.30
0.02-0.10
Preferred: 0.04-0.10
0.02-0.10
Cu
0.02-0.10
0.01-0.20
Preferred: 0.01-0.10

Balance
Fe and inevitable impurities
Fe and unavoidable impurities



The ranges of Nakamura either overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Given the preferable amount of C being 0.004-0.008 mass%, and the preferable amount of N being 0-0.012 mass% in Nakamura, as set forth above, it is clear that (C +N) mass% would necessarily be 0.004-0.02 mass%, i.e., 0.004+0=0.004%; 0.008+0.012=0.02%. Further working examples 2 and 3 in Table 1 satisfies the requirement that the total amount of C and N present in the composition does not exceed 0.018 mass%, while also meeting all compositional requirements for claim 1 (Nakamura, Table 1).

Regarding claim 2, Nakamura also teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0049-0054]):
Element
Present Invention
Nakamura
Ca
0.0005-0.003
0.005-0.003
Preferred: 0.0005-0.0015
Mg
0.0002-0.0020
0.0002-0.002
Preferred: 0.0004-0.0010
B
0.0002-0.0020
0.0002-0.0020
Preferred: 0.0003-0.0010


The ranges of Nakamura encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 3 and 4, Nakamura further teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0059-0062]):
Element
Present Invention
Nakamura

0.01-0.50
0.01-0.50
Preferred: 0.02-0.20
W
0.02-0.30
0.02-0.30


The ranges of Nakamura encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
The amendment of claim 1 to remove the parentheses in the claim language has made the previously enclosed language a requirement and the previous claim object is withdrawn. 
In response to the amendment regarding Ti: 0.17% or more and Cu: 0.10% or less, it is agreed that Kami (JP 2015096648) and Nakamura (US 9,157,137) would no longer meet the present claims. However, the amendment necessitates a new set of rejections as set forth above. 
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).
However, in response to the amendment in claim 1, it is agreed that 16/087,486; 16/325,575; 16/325,577; and US 9157137 would not meet the present claims. Therefore, the previous double patenting rejections over 16/087,486; 16/325,575; 16/325,577; and US 9157137 are withdrawn from the record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732